DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-9, 18-22, and 25-27 are pending in the application.

Response to Arguments
Applicant's arguments filed Mar. 29, 2021 have been fully considered but they are not persuasive.
Claim 1 (and all of the claims) are rejected under Appleford et al., in view of Ogunnaike et al.  (See Rejection for Claim 1 below)  Claim 1 follows.
Claim 1.  A multiphase separation system, comprising:
a liquid-liquid separator configured to receive a separated liquid from a gas-liquid separator;
an oil pump with an adjustable speed configured to pump a separated oil from the liquid-liquid separator;
a water pump with an adjustable speed configured to pump a separated water from the liquid-liquid separator; and
at least one invert action split range controller of the oil pump and the water pump configured to receive signals from at least one interface level detector,
wherein the at least one interface level detector determines the interface level in the liquid-liquid separator and is configured to transmit signals to the at least one invert action split range controller,
wherein the speed of the oil pump is adjusted to operate inversely from the speed of the water pump based on signals transmitted from the at least one invert action split range controller,
wherein the at least one invert action split range controller is tuned to a critically damped or overdamped condition to maintain the interface level in the liquid-liquid separator at a set-point value, the critically damped condition having a damping ratio of one and the overdamped condition having a damping ratio of greater than one.

Applicant argues that Appleford et al. does not disclose:
at least one invert action split range controller,
wherein the speed of the oil pump is adjusted to operate inversely from the speed of the water pump based on signals transmitted from the at least one invert action split range controller,
wherein the at least one invert action split range controller is tuned to a critically damped or overdamped condition to maintain the interface level in the liquid-liquid separator at a set-point value, the critically damped condition having a damping ratio of one and the overdamped condition having a damping ratio of greater than one.

because,

B).	“Appleford is not at all concerned with maintaining or adjusting the speeds of water pumps or oil pumps or maintaining any relationship among these respective speeds” – and makes no further arguments.  (See Applicant’s Remarks, Page 10).
C).	Appleford et al. and Ogunnaike et al. are non-analogous art.  (See Applicant’s Remarks Page 10)
D).	Applicant further argues that, “the ‘at least one liquid level detector’ and the ‘the at least one interface level detector’ are two different types of equipment and are attached to two others different types of equipment as shown and labeled in the Figures of the application.”  (See Applicant’s Remarks Pages 6-7) 
Regarding Argument A). – These arguments are unpersuasive because in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
These arguments are also unpersuasive because, as Applicant points out, Appleford et al. discloses a control means, which manifests throughout the Appleford et al. disclosure, including the one embodiment disclosed in Figure 1.  Ogunnaike et al. is an undergraduate text in process control (see Ogunnaike et al. “Preface,” page xvii, lines 17-22), indicative of what one of ordinary skill in the art would understand in the process control art. Ogunnaike et al. teaches the invert action split-range controller, i.e. the inverse response controller (see Ogunnaike et al. Chap. 7, particularly the Title).  It is the combination of Appleford et al., in view of Ogunnaike et al., that discloses Claim 1 (see Rejection for Claim 1 below, particularly the combination statement) – not just Appleford et al. or not just Ogunnaike et al. as Applicant is arguing.
Regarding Argument B). – Unlike Applicant is arguing, Appleford et al. discloses:
wherein the speed (see [0031], where the speed of the oil flow from the oil pump 56 is adjusted by oil flow control valve 58 and recirculation pipe 62) of the oil pump (oil pump 56) and the actuation of the oil control valve (oil flow control valve 58) is (are) adjusted to operate inversely from the speed (see [0031], where the speed of the water flow from the water pump 40 is adjusted by water flow control valve 42 and recirculation pipe 46) of the water pump (water pump 40) and actuation for the water control valve (water flow control valve), based on signals transmitted from the at least one invert action split range controller, as disclosed in Figure 1 and at [0031], and the speed of the oil flow through the oil pump / oil flow control valve / oil recirculation pipe operates inversely to the speed of the water flow through the water pump / water flow control valve / water recirculation pipe, since the oil / water interface is adjusted upwards with less oil flow / more water flow, and is adjusted downwards with more oil flow / less water flow,
(See Rejection for Claim 1 below).
Regarding Argument C). – In response to Applicant’s argument that Appleford et al. (or Ogunnaike et al.) is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Appleford et al. is in Applicant’s field of endeavor (the petrochemical industry) and is reasonably pertinent to the particular problem with which Applicant was concerned (controlling a petrochemical process).  In this case, Ogunnaike et al. is in Applicant’s field of endeavor (the petrochemical industry) and is reasonably pertinent to the particular problem with which Applicant was concerned (controlling a petrochemical process).
To the extent that Applicant is arguing that Appleford et al. and Ogunnaike et al. are nonanalogous art, relative to each other, see above paragraph.  Appleford et al. and Ogunnaike et al. are in the same field of endeavor (the petrochemical industry) and both are reasonably pertinent to the same problem (controlling a petrochemical process).
Regarding Argument D). and Applicant’s position that the detectors are separate pieces of equipment and the controllers are separate pieces of equipment – These arguments are unpersuasive because the Original Disclosure supports a broader disclosure, as does the claim language.  Applicant references passages from the Original Disclosure, all of which use the term “may” liberally throughout the passage.  In other words, the detectors “may” be separate pieces of equipment, or “may not be,” and the controllers “may” be separate pieces of equipment, or “may not be.”  As such, both the scope of the Original Disclosure and the scope of the claim language is broader than what Applicant is arguing.

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 19 recites “at least one liquid level detector” without the necessary antecedent basis.  It is unclear how “at least one liquid level detector” is related to the previously recited “at least one interface level detector.”  In the interests of compact prosecution, and in light of the Original Disclosure, the “at least one liquid level detector” will be interpreted to mean the “at least one interface level detector.”  (See Original Disclosure Figures 2A-B and 3, [0033], and [0037], items are liquid level detector 206 in gas-liquid separator 116 and interface level detector 222 in liquid-liquid separator 126)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 18-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Appleford et al. (US-20040244983-A1, Dec. 9, 2004), in view of Ogunnaike et al. (“Process Dynamics, Modeling, and Control,” pub. Oxford University Press, New York, 1994, Preface and Chaps. 5-7 and 26, 150 pages).  Appleford et al., in view of Ogunnaike et al., are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 1, 6-9, and 26 – Appleford et al. discloses a multiphase separation system (Figure 1 and [0014], [0001]-[0002], lines 1-2, and [0005]-[0011]), comprising:
a liquid-liquid separator (hydrocyclone separator 32) configured to receive a separated liquid from a gas-liquid separator (centrifugal separator 16), as disclosed in Figure 1 and at [0017]-[0018];
an oil pump (oil pump 56) with an adjustable speed (see [0031], where the speed of the oil flow from the oil pump 56 is adjusted by oil flow control valve 58 and recirculation pipe 62) configured to pump a separated oil from the liquid-liquid separator, via oil outlet pipe 54, as disclosed in Figure 1 and at [0021];
a water pump (water pump 40) with an adjustable speed (see [0031], where the speed of the water flow from the water pump 40 is adjusted by water flow control valve 42 and recirculation pipe 46) configured to pump a separated water from the liquid-liquid separator, via water outlet 34, as disclosed in Figure 1 and at [0019]-[0020]; and
at least one invert action split range controller (at least one invert action split range controller included in the control means 68) of the oil pump (oil pump 56), an oil control valve (oil flow control valve 58), and the water pump (water pump 40), and the water control valve (water flow control valve) configured to receive signals from at least one interface level detector (first interface level detector is level interface detector 66, [0022] and [0031]; and second interface level detector is gas slug detection device 14, because the gas slug detection device 14 measures the gas slug volume in the gas-liquid separator, with the remaining volume being liquid volume, from which the liquid level can be calculated, see [0028]), as disclosed in Figure 1 and at [0023],
wherein the at least one interface level detector (first interface level detector is level interface detector 66, [0022] and [0031]; and second interface level detector is gas slug detection device 14, because the gas slug detection device 14 measures the gas slug volume in the gas-liquid separator, with the remaining volume being liquid volume, from which the liquid level can be calculated, see [0028]) determines the interface level in the liquid-liquid separator (hydrocyclone separator 32) and is configured to transmit signals to the at least one invert action split range controller (at least one invert action split range controller included in the control means 68), as disclosed in Figure 1 and at [0031],
wherein the speed (see [0031], where the speed of the oil flow from the oil pump 56 is adjusted by oil flow control valve 58 and recirculation pipe 62) of the oil pump (oil pump 56) and the actuation of the oil control valve (oil flow control valve 58) is (are) adjusted to operate inversely from the speed (see [0031], where the speed of the water flow from the water pump 40 is adjusted by water flow control valve 42 and recirculation pipe 46) of the water pump (water pump 40) and actuation for the water control valve (water based on signals transmitted from the at least one invert action split range controller, as disclosed in Figure 1 and at [0031], and the speed of the oil flow through the oil pump / oil flow control valve / oil recirculation pipe operates inversely to the speed of the water flow through the water pump / water flow control valve / water recirculation pipe, since the oil / water interface is adjusted upwards with less oil flow / more water flow, and is adjusted downwards with more oil flow / less water flow,
wherein the at least one invert action split range controller (at least one invert action split range controller included in the control means 68) is tuned to a critically damped or overdamped condition, since the liquid-level control in the gas-liquid separator, coupled to the interface-level control in the liquid-liquid separator, are two second order systems opposing each other, each second order system reducing to two first order systems in series, where two first order systems in series can only be tuned to the damped or overdamped condition, as taught by Ogunnaike et al. below, to maintain the interface level in the liquid-liquid separator at a set-point value (see [0031] where control action is taken when “the oil/water interface level in the hydrocyclone is not within prescribed limits”), the critically damped condition having a damping ratio of one and the overdamped condition having a damping ratio of greater than one (see Ogunnaike et al.’s teachings below).
Appleford et al. discloses the claimed invention except for explicitly stating the control means 68 includes an “invert action split-range controller,” i.e.,
at least one invert action split range controller.
However, the control means 68 inherently includes an invert action split-range controller, as disclosed by Ogunnaike et al. in what follows.
Ogunnaike et al. is an undergraduate text in process control (see Ogunnaike et al. “Preface,” page xvii, lines 17-22).  Ogunnaike et al. teaches the invert action split-range controller, i.e. the inverse response controller (see Ogunnaike et al. Chap. 7, particularly the Title).  While the mathematics might be a bit daunting, the paragraphs to focus on are the physical interpretations of what the mathematics is saying about an invert action split-range system, i.e. inverse response system, and the system’s 
Regarding what an inverse response system is – “When the initial direction of a process system's step response is opposite to the direction of the final steady state, it is said to exhibit inverse response.”  (See Ogunnaike et al. Chap. 7, page 225, first two paragraphs, and Figure 7.2 shown below)

    PNG
    media_image1.png
    399
    493
    media_image1.png
    Greyscale

In Figure 7.2 shown above, the x-axis is time and the y-axis is the interface level in the liquid-liquid separator, where the interface level in the liquid-liquid separator is being adjusted upward (Figure 7.2a) or downward (Figure 7.2b).
Regarding why the inverse response is happening – Ogunnaike et al. offers a physical explanation of why the interface level in the liquid-liquid separator will exhibit inverse response behavior.
Systems whose step responses are characterized by such an initial inversion (starting out the process in the “wrong” direction which is later reversed so that the process response eventually heads in the “right” direction) are said to exhibit inverse response.

The main point here is the following:

Inverse response occurs as the net effect of (at least two) opposing dynamic modes of different magnitudes, operating on different characteristic timescales. The faster mode, which must have the smaller magnitude, is responsible for the initial, “wrong way” response; this is eventually overwhelmed by the slower mode having the larger magnitude.

(See Ogunnaike et al. Page 228)

Ogunnaike et al. further teaches, “Once we can identify two opposing mechanisms as being responsible for the dynamic behavior of a physical process . . . it should no longer come as a surprise if we find that such a process exhibits inverse response.”  In the case of the interface level in the liquid-liquid separator, and as was shown above in the Rejection for Claim 1, the speed of the oil flow through the oil pump / oil flow control valve / oil recirculation pipe operates inversely to the speed of the water flow through the water pump / water flow control valve / water recirculation pipe, since the oil / water interface is adjusted upwards with less oil flow / more water flow (Ogunnaike et al.’s “two opposing mechanisms”), and is adjusted downwards with more oil flow / less water flow (Ogunnaike et al.’s “two opposing mechanisms”).  As such, “it should no longer come as a surprise . . . that such a process exhibits inverse response.”  In fact, it is “inevitable.”  (See Ogunnaike et al. Chap. 7, page 229, section 7.1, last full paragraph beginning with, “With this as background . . . .)  And Appleford et al., in view of Ogunnaike et al., disclose the control means 68 including:
at least one invert action split range controller.
Regarding the recited “critically damped or overdamped condition” – These conditions are inherent to the system.  Details follow.
Ogunnaike et al. discloses that filling a tank, while removing liquid (as in filling the gas-liquid separator with an oil / water mixture, while removing the oil / water mixture) is a first order system, with a first order response to an increase / decrease in liquid level.  (See Ogunnaike et al. Chap. 5, Pages 139-141, Introduction section, “5.1 First-Order Systems” section, and “5.5.1 Physical Examples of First-Order Systems – 1. Liquid Level Systems” section)  Physically, the first order system responds to a desired increase in liquid level as shown in Figure 5.3 below.  (See Ogunnaike et al. Page 144)  The shown response is the “critically damped or overdamped condition,” as will be shown shortly.

    PNG
    media_image2.png
    281
    389
    media_image2.png
    Greyscale

In Figure 5.3 shown above, the x-axis is time, the y(t)-axis is the liquid level of the oil / water mixture in the gas-liquid separator, and the liquid level in the gas-liquid separator is being adjusted upward (Figure 5.3).  Note that adjustment downward simply mirrors that of the adjustment upward.
Ogunnaike et al. further teaches that second order systems (such as the liquid-level control in the gas-liquid separator, coupled to the interface-level control in the liquid-liquid separator) may exhibit three, and only three, types of damping conditions, based on the damping coefficient ζ as disclosed in Figure 6.8 shown below and at Pages 188-191.  In Figure 6.8 shown below, the controlled parameter y(t) (for example, the interface-level in the liquid-liquid separator) is being adjusted upward.  Potential second order system responses, as a function of time t, are shown below.

    PNG
    media_image3.png
    431
    695
    media_image3.png
    Greyscale

These three responses are sketched in Figure 6.8.

1.	The Case 1 response (when 0< ζ <1) is oscillatory and is said to be underdamped.
2.	The Case 2 response (when ζ = 1) is said to be critically damped. It offers the most rapid approach to the final value without oscillation.
3.	The Case 3 response (when (ζ > 1) is sluggish and is said to be overdamped.

We thus see that whether the second-order response is underdamped, overdamped, or critically damped is determined solely by one parameter ζ.  This is why it is referred to as the damping coefficient.  (See Ogunnaike et al. Page 191)

From the above, the liquid-level control in the gas-liquid separator is a first order system and exhibits overdamped or “at best” critically damped control.  (See Ogunnaike et al. Figures 6.8 and 5.3 shown above, and “6.7 Summary” section, third paragraph down)
The liquid-level control in the gas-liquid separator, coupled to the interface-level control in the liquid-liquid separator, are two second order systems opposing each other, each second order system reducing to two first order systems in series, as shown below.

    PNG
    media_image4.png
    864
    963
    media_image4.png
    Greyscale

Ogunnaike et al. discloses that “two first order systems in series can never exhibit underdamped characteristics.”  (Ogunnaike et al. “Example 6.2 Damping Characteristics of Two First-Order Systems in Series,” Pages 191-193, particularly Page 193, lines 1-2)
In other words, the liquid-level control in the gas-liquid separator, coupled to the interface-level control in the liquid-liquid separator, are two second order systems opposing each other, each second order system reducing to two first order systems in series – and, according to Ogunnaike et al. (see Page 193, lines 1-2), two first order systems in series “can never exhibit underdamped characteristics” (emphasis added), only overdamped or critically damped characteristics.  As such, Appleford et al., in view of Ogunnaike et al., inherently disclose:
wherein the at least one invert action split range controller (controlling the interface level in the liquid-liquid separator) is tuned to a critically damped or overdamped condition, since the liquid-level control in the gas-liquid separator, coupled to the interface-level control in the liquid-liquid separator, are two second order systems opposing each other, each second order system reducing to two first order systems in series, where two first order systems in series can only be tuned to the damped or overdamped condition (see Ogunnaike et al.’s teaching above), to maintain the interface level in the liquid-liquid separator at a set-point value, the critically damped condition having a damping ratio (the disclosed damping coefficient, ζ) of one and the overdamped condition having a damping ratio of greater than one (see Ogunnaike et al.’s teachings above).

Additional Disclosures Include:
Claim 6 – The Combination discloses the multiphase separation system of Claim 1, further comprising:
an oil control valve (oil flow control valve 58) positioned downstream of the liquid-liquid separator (hydrocyclone separator 32) and the oil pump (oil pump 56) in a flow line (including pipe 54 and oil pipeline 60) comprising the separated oil, as disclosed in Figure 1 and at [0021]; and
a water control valve (water flow control valve 42) positioned downstream of the liquid-liquid separator (hydrocyclone separator 32) and the water pump (water pump 40) in a flow line (water outlet pipe 36 and water pipeline 44) comprising the separated water, as disclosed in Figure 1 and at [0019].
Claim 7 – The Combination discloses the multiphase separation system of Claim 6, wherein the at least one invert action split range controller (at least one invert action split range controller included in the control means 68, see Rejection for Claim 1 for the controller being an invert action split range controller) adjusts the actuation of the oil control valve (oil flow control valve 58) inversely from the actuation of the water control valve (water flow control valve 42) providing a secondary control feature (oil recirculation pipe 62 and water recirculation pipe 46) to regulate the interface level in the liquid-liquid separator (hydrocyclone separator 32), as disclosed in Appleford et al. Figure 1 and at [0030]-[0031], “inverse actuation” of the oil control valve relative to the water control valve because the speed of the oil flow through the oil pump / oil flow control valve / oil recirculation pipe operates inversely to the speed of the water flow through the water pump / water flow control valve / water recirculation pipe, since the oil / water interface is adjusted upwards with less oil flow / more water flow, and is adjusted downwards with more oil flow / less water flow, as shown the Rejection for Claim 1.
Claim 8 – The Combination discloses the multiphase separation system of Claim 7, further comprising the gas-liquid separator (centrifugal separator 16), a liquid level detector (liquid level detector is gas slug detection device 14, because the gas slug detection device 14 measures the gas slug volume in the gas-liquid separator, with the remaining volume being liquid volume, from which the liquid level can be calculated, see [0028]) for the gas-liquid separator, and a liquid control valve (liquid flow control valve 21) positioned between the gas-liquid separator and the liquid-liquid separator (hydrocyclone separator 32) in a flow line comprising the separated liquid as disclosed in Appleford et al. Figure 1 and at [0028], wherein the liquid control valve, the oil control valve (oil flow control valve 58), and the water control valve (water flow control valve 42) are configured to regulate a liquid level in the gas-liquid separator, as disclosed in Appleford et al. Figure 1 and at [0023] for the system and at [0024]-[0031] for the system’s operation.
Claim 9 – The Combination discloses the multiphase separation system of Claim 8, further comprising at least one controller (see Appleford et al. Figure 1, item is part of controller means 68) that is tuned to a critically damped or overdamped condition, since the at least one controller to maintain a liquid level in the gas-liquid separator is a first order system and first order systems are either critically damped or overdamped (see Ogunnaike et al.’s teachings in Rejection for Claim 1), to maintain a liquid level in the gas-liquid separator (centrifugal separator 16) at a set-point value (see Appleford et al. Figure 1 and [0028], where “the level of the liquid in the separator does not fall below prescribed limits”) (See Appleford et al. Figure 1 and [0028]).
Claim 26 – The Combination discloses the system of Claim 1, wherein the at least one invert action split range controller comprises a proportional-integral derivative (PID) controller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the system:
wherein the at least one invert action split range controller comprises a proportional-integral derivative (PID) controller,

since Ogunnaike et al. states in Chap. 26, page 960, that, “The simplest, and the most familiar, digital controllers are the discrete PID controllers.”

Regarding Claims 18-22, 25, and 27 – Appleford et al. discloses a multiphase separation system (Figure 1 and [0014], [0001]-[0002], lines 1-2, and [0005]-[0011]), comprising:
a gas-liquid separator (centrifugal separator 16), as disclosed in Figure 1 and at [0017];
a liquid control valve (liquid flow control valve 21) positioned between the gas-liquid separator and a liquid-liquid separator (hydrocyclone separator 32) in a flow line comprising separated liquid from the gas liquid separator, as disclosed in Figure 1 and at [0017]-[0018];
the liquid-liquid separator positioned downstream of the gas-liquid separator and configured to receive the separated liquid from the gas-liquid separator, as disclosed in Figure 1 and at [0017]-[0018];
an oil pump (oil pump 56) with an adjustable speed (see [0031], where the speed of the oil flow from the oil pump 56 is adjusted by oil flow control valve 58 and recirculation pipe 62) configured to pump a separated oil from the liquid-liquid separator, via oil outlet pipe 54, as disclosed in Figure 1 and at [0021];
a water pump (water pump 40) with an adjustable speed (see [0031], where the speed of the water flow from the water pump 40 is adjusted by water flow control valve 42 and recirculation pipe 46) configured to pump a separated water from the liquid-liquid separator, via water outlet 34, as disclosed in Figure 1 and at [0019]-[0020];
an oil control valve (oil flow control valve 58) positioned downstream of the liquid-liquid separator and the oil pump in a flow line (oil outlet pipe 54 and oil pipeline 60) comprising the separated oil, as disclosed in Figure 1 and at [0021];
a water control valve (water flow control valve 42) positioned downstream of the liquid-liquid separator and the water pump in a flow line (water outlet pipe 36 and water pipeline 44) comprising the separated water, as disclosed in Figure 1 and at [0019]; and
at least one invert action split range controller (at least one invert action split range controller included in the control means 68) of the oil pump (oil pump 56), the oil control valve (oil flow control valve 58), the water pump (water pump 40), and the water control valve (water flow control valve 42) configured to receive signals from at least one interface level detector (first interface level detector is level interface detector 66, [0022] and [0031]; and second interface level detector is gas slug detection device 14, because the gas slug detection device 14 measures the gas slug volume in the gas-liquid separator, with the remaining volume being liquid volume, from which the liquid level can be calculated, see [0028]), as disclosed in Figure 1 and at [0023],
wherein the at least one interface level detector (first interface level detector is level interface detector 66, [0022] and [0031]; and second interface level detector is gas slug detection device 14, because the gas slug detection device 14 measures the gas slug volume in the gas-liquid separator, with the remaining volume being liquid volume, from which the liquid level can be calculated, see [0028]) determines the interface level in the liquid-liquid separator (hydrocyclone separator 32) via the level interface detector 66, and the level interface detector 66 is configured to transmit signals of a measured value of the interface level in the liquid-liquid separator to the at least one invert action split range controller (at least one invert action split range controller included in the control means 68), as disclosed in Figure 1 and at [0031],
wherein the speed (see [0031], where the speed of the oil flow from the oil pump 56 is adjusted by oil flow control valve 58 and recirculation pipe 62) of the oil pump (oil pump 56) and actuation of the oil control valve (oil flow control valve 58) are adjusted to operate inversely from the speed (see [0031], where the speed of the water flow from the water pump 40 is adjusted by water flow control valve 42 and recirculation pipe 46) of the water pump (water pump 40) and actuation of the water control valve (water flow control valve 42), based on signals transmitted from the at least one invert action split range controller, as disclosed in Figure 1 and at [0031], and the speed of the oil flow through the oil pump / oil flow control valve / oil recirculation pipe operates inversely to the speed of the water flow through the water pump / water flow control valve / water recirculation pipe, since the oil / water interface is adjusted upwards with less oil flow / more water flow, and is adjusted downwards with more oil flow / less water flow.
Appleford et al. discloses the claimed invention except for explicitly stating the control means 68 includes an “invert action split-range controller,” i.e.,
at least one invert action split range controller.
However, the control means 68 inherently includes an invert action split-range controller, as disclosed by Ogunnaike et al. in what follows.
Ogunnaike et al. is an undergraduate text in process control (see Ogunnaike et al. “Preface,” page xvii, lines 17-22).  Ogunnaike et al. teaches the invert action split-range controller, i.e. the inverse response controller (see Ogunnaike et al. Chap. 7, particularly the Title).  While the mathematics might be a bit daunting, the paragraphs to focus on are the physical interpretations of what the mathematics is saying about an invert action split-range system, i.e. inverse response system, and the system’s response to a controller actuating an increase or decrease in a parameter, such as the interface level in the liquid-liquid separator interface.
Regarding what an inverse response system is – “When the initial direction of a process system's step response is opposite to the direction of the final steady state, it is said to exhibit inverse response.”  (See Ogunnaike et al. Chap. 7, page 225, first two paragraphs, and Figure 7.2 shown below)

    PNG
    media_image1.png
    399
    493
    media_image1.png
    Greyscale


Regarding why the inverse response is happening – Ogunnaike et al. offers a physical explanation of why the interface level in the liquid-liquid separator will exhibit inverse response behavior.
Systems whose step responses are characterized by such an initial inversion (starting out the process in the “wrong” direction which is later reversed so that the process response eventually heads in the “right” direction) are said to exhibit inverse response.

The main point here is the following:

Inverse response occurs as the net effect of (at least two) opposing dynamic modes of different magnitudes, operating on different characteristic timescales. The faster mode, which must have the smaller magnitude, is responsible for the initial, “wrong way” response; this is eventually overwhelmed by the slower mode having the larger magnitude.

(See Ogunnaike et al. Page 228)

Ogunnaike et al. further teaches, “Once we can identify two opposing mechanisms as being responsible for the dynamic behavior of a physical process . . . it should no longer come as a surprise if we find that such a process exhibits inverse response.”  In the case of the interface level in the liquid-liquid separator, and as was shown above in the Rejection for Claim 18, the speed of the oil flow through the oil pump / oil flow control valve / oil recirculation pipe operates inversely to the speed of the water flow through the water pump / water flow control valve / water recirculation pipe, since the oil / water interface is adjusted upwards with less oil flow / more water flow (Ogunnaike et al.’s “two opposing mechanisms”), and is adjusted downwards with more oil flow / less water flow (Ogunnaike et al.’s “two opposing mechanisms”).  As such, “it should no longer come as a surprise . . . that such a process exhibits inverse response.”  In fact, it is “inevitable.”  (See Ogunnaike et al. Chap. 7, page 229, section 7.1, last full paragraph beginning with, “With this as background . . . .)  And Appleford et al., in view of Ogunnaike et al., disclose the control means 68 including:
at least one invert action split range controller.
Additional Disclosures Include:
Claim 19 – The Combination discloses the system of Claim 18, further comprising
at least one liquid level detector (first interface level detector is level interface detector 66, [0022] and [0031]; and second interface level detector is gas slug detection device 14, to determine a liquid level in the gas-liquid separator (centrifugal separator 16), the liquid level detector being gas slug detection device 14, because the gas slug detection device 14 measures the gas slug volume in the gas-liquid separator of known dimensions, with the remaining volume being liquid volume, from which the liquid level can be calculated, (see Appleford et al. Figure 1 and [0028]), 
wherein the at least one liquid level detector in the gas-liquid separator, transmits signals to a first control loop (the first control loop including the gas-liquid separator controller, the liquid control valve, and the at least one liquid level detector of the gas-liquid controller, as shown in Claim 18 above, last limitations), the signal transmitting disclosed in Appleford et al. Figure 1 and at [0028], and
wherein the first control loop of a control system (control means 68) is tuned to a critically damped or overdamped condition, since the first control loop is a first order system and first order systems are either critically damped or overdamped (see Ogunnaike et al.’s teachings to follow), to maintain the liquid level in the gas-liquid separator at a set-point value (see [0028] where “the level of the liquid in the separator does not fall below prescribed limits”), the critically damped condition having a damping ratio of one and the overdamped condition having a damping ratio of greater than one (see Ogunnaike et al.’s teachings to follow) (See Appleford et al. Figure 1 and [0028]),
the first control loop including a gas-liquid separator controller (gas-liquid separator controller, see [0028], of the control means 68), the liquid control valve (liquid flow control valve 21), and (first liquid level detector is level interface detector 66, see Figure 1, [0022], and [0031]; and second liquid level detector is gas slug detection device 14, because the gas slug detection device 14 measures the gas slug volume in the gas-liquid separator of known dimensions, with the remaining volume being liquid volume, from which the liquid level can be calculated, see Figure 1 and [0028]), i.e. gas slug detection of the gas-liquid separator (centrifugal separator 16) (See Appleford et al. Figure 1, [0028], [0022] and [0031]).
Ogunnaike et al. discloses that filling a tank, while removing liquid (as in filling the gas-liquid separator with an oil / water mixture, while removing the oil / water mixture) is a first order system, with a first order response to an increase / decrease in liquid level.  (See Ogunnaike et al. Chap. 5, Pages 139-141, Introduction section, “5.1 First-Order Systems” section, and “5.5.1 Physical Examples of First-Order Systems – 1. Liquid Level Systems” section)  Physically, the first order system responds to a desired increase in liquid level as shown in Figure 5.3 below.  (See Ogunnaike et al. Page 144)  
    PNG
    media_image2.png
    281
    389
    media_image2.png
    Greyscale

In Figure 5.3 shown above, the x-axis is time, the y(t)-axis is the liquid level of the oil / water mixture in the gas-liquid separator, and the liquid level in the gas-liquid separator is being adjusted upward (Figure 5.3).  Note that adjustment downward simply mirrors that of the adjustment upward.  Note that the shown response is the “critically damped or overdamped condition,” as will be shown shortly.
Regarding the recited “critically damped or overdamped condition” – These conditions are inherent to the system.  Details follow.
Ogunnaike et al. further teaches that second order systems (such as the liquid-level control in the gas-liquid separator, coupled to the interface-level control in the liquid-liquid separator) may exhibit three, and only three, types of damping conditions, based on the damping coefficient ζ as disclosed in Figure 6.8 shown below and at Pages 188-191.  In Figure 6.8 shown below, the controlled parameter y(t) (for 

    PNG
    media_image5.png
    276
    445
    media_image5.png
    Greyscale

These three responses are sketched in Figure 6.8.

1.	The Case 1 response (when 0< ζ <1) is oscillatory and is said to be underdamped.
2.	The Case 2 response (when ζ = 1) is said to be critically damped. It offers the most rapid approach to the final value without oscillation.
3.	The Case 3 response (when (ζ > 1) is sluggish and is said to be overdamped.

We thus see that whether the second-order response is underdamped, overdamped, or critically damped is determined solely by one parameter ζ.  This is why it is referred to as the damping coefficient.  (See Ogunnaike et al. Page 191)

From the above, the liquid-level control in the gas-liquid separator is a first order system and exhibits overdamped or “at best” critically damped control.  (See Ogunnaike et al. Figures 6.8 and 5.3 shown above, and “6.7 Summary” section, third paragraph down)
The liquid-level control in the gas-liquid separator, coupled to the interface-level control in the liquid-liquid separator, are two second order systems opposing each other, each second order system reducing to two first order systems in series, as shown below.

    PNG
    media_image4.png
    864
    963
    media_image4.png
    Greyscale

Ogunnaike et al. discloses that “two first order systems in series can never exhibit underdamped characteristics.”  (Ogunnaike et al. “Example 6.2 Damping Characteristics of Two First-Order Systems in Series,” Pages 191-193, particularly Page 193, lines 1-2)
In other words, the liquid-level control in the gas-liquid separator, coupled to the interface-level control in the liquid-liquid separator, are two second order systems opposing each other, each second order system reducing to two first order systems in series – and, according to Ogunnaike et al. (see Page 193, lines 1-2), two first order systems in series “can never exhibit underdamped characteristics” (emphasis added), only overdamped or critically damped characteristics.  As such, Appleford et al., in view of Ogunnaike et al., inherently disclose:
wherein the first control loop (controlling the liquid level in the gas-liquid separator) of a control system is tuned to a critically damped or overdamped condition, since the first control loop is a first order system and first order systems are either critically damped or overdamped (see Ogunnaike et al.’s teachings above) to maintain the liquid level in the gas-liquid separator at a set-point value, the critically damped condition having a damping ratio (the disclosed damping coefficient, ζ) of one and the overdamped condition having a damping ratio of greater than one (see Ogunnaike et al.’s teachings above).

Claim 20 – The Combination discloses the system of Claim 19, wherein the control system (control means 68) further comprises a second control loop (the second control loop including the interface level detector, the at least one invert action split range controller, the oil pump, the water pump, the oil control valve, and the water control valve, as shown in Claims 20 and 21 to follow) including the  at least one interface level detector (first interface level detector is level interface detector 66, [0022] and [0031]; and second interface level detector is gas slug detection device 14, because the gas slug detection device 14 measures the gas slug volume in the gas-liquid separator, with the remaining volume being liquid volume, from which the liquid level can be calculated, see [0028]) of the liquid-liquid separator (hydrocyclone separator 32), the at least one invert action split range controller (at least one invert action split range controller included in the control means 68, as disclosed in Appleford et al. Figure 1 and [0031], the controller being inherently an invert action split range controller as taught by Ogunnaike et al. in the Rejection for Claim 18), the oil pump (oil pump 56), and the water pump (water pump 40), as disclosed in Appleford et al. Figure 1 and at [0031], in view of Ogunnaike et al. for the inherency of the controller being an invert action split range controller (see Rejection for Claim 18).
Claim 21 – The Combination discloses the system of Claim 20, wherein the second control loop (see Rejection for Claim 20) further includes the oil control valve (oil flow control valve 58) and the water control valve (water flow control valve 42) as disclosed in Appleford et al. Figure 1 and at [0031].
Claim 22 – The Combination discloses the system of Claim 21, wherein the second control loop (see Rejection for Claim 20) is tuned to a critically damped or overdamped condition (see Rejection for Claim 19 where Appleford et al., in view of Ogunnaike et al., disclose that the second control loop, controlling the oil / water interface level in the liquid-liquid separator, can only be tuned to a critically damped or overdamped condition) to maintain the interface level in the liquid-liquid separator at a set-point value (see Appleford et al. [0031] where control action is taken when “the oil/water interface , the critically damped condition having a damping ratio of one and the overdamped condition having a damping ratio of greater than one (see Ogunnaike et al.’s teachings above in the Rejection for Claim 19).
Claim 25 – The Combination discloses the system of Claim 20, wherein the first control loop (the first control loop including the gas-liquid separator controller, the liquid control valve, and the at least one liquid level detector of the gas-liquid controller, as shown in Claim 18 above, last limitations) further includes the oil control valve (oil flow control valve 58) and the water control valve (water flow control valve 42), as disclosed in Appleford et al. Figure 1 and at [0023], [0028], and [0031].
Claim 27 – The Combination discloses the system of Claim 18, wherein the at least one invert action split range controller comprises a proportional-integral derivative (PID) controller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the system:
wherein the at least one invert action split range controller comprises a proportional-integral derivative (PID) controller,

since Ogunnaike et al. states in Chap. 26, page 960, that, “The simplest, and the most familiar, digital controllers are the discrete PID controllers.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The previous examiner applied the following prior art to the instant application.
A).	Appleford et al. (US-20050250860-A1, Nov. 10, 2005).
B).	Mcgratp45, Sep. 1, 2010, accessed on the Internet at https://cr4.globalspec.com/blogentry/13848/Ordinary-Differential-Equations-A-Review-of-Basic-Solutions, on Mar. 5, 2019, 10 pages)
C).	Slupphaug et al. (US-20090149969-A1, Jun. 11, 2009).
D).	Whitney et al. (WO-2013043354-A1, Mar. 28, 2013, 35 pages).
WIPO applied the following prior art to the instant application’s 371 application.
E).	Ramos et al. (GB-2326895-A, Jan. 6, 1999, 25 pages).
F).	Appleford et al. (US-20050250860-A1, Nov. 10, 2005).

H).	Appleford et al. (US-20040244983-A1, Dec. 9, 2004).  This is the applied primary reference above.
I).	Edwards (GB-2242373-A, Oct. 2, 1991, 17 pages).
J).	Lamphere et al. (US-5224837-A, Jul. 6, 1993).
K).	Edwards ’961 (GB2222961-A, Mar. 28, 1990, 10 pages).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        5/01/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779